Case 1:19-cv-00067-JJM-LDA Document 3 Filed 02/14/19 Page 1 of 1 PageID #: 85




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



JAMHAL TALIB ABDULLAH BEY
    Plaintiff,

     v.                                               CA. No. 19-67-JJM-LDA

NICK OLD FIELD, et al.
    Defendants.


                                      JUDGMENT

      This action came to be heard before the Court and a decision has been rendered.
Upon consideration whereof, it is now hereby ordered, adjudged and decreed as follows:

      Pursuant to this Court’s Text Order dated February 14, 2019, the judgment is hereby
entered dismissing this matter in accordance with Fed. R. Civ. P. 58.

          It is so ordered.



          February 14, 2019                    By the Court:

                                               /s/ Hanorah Tyer-Witek.
                                               Clerk of Court
